     Case 2:19-cv-09827-FMO-GJS Document 36 Filed 12/22/20 Page 1 of 1 Page ID #:290



1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11    SPRINT PCS ASSETS, LLC,                   )   Case No. CV 19-9827 FMO (GJSx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14    LAX ENTERPRISE, LP,                       )
                                                )
15                       Defendant.             )
                                                )
16                                              )

17          IT IS ADJUDGED that the above-captioned case is dismissed without prejudice

18    Dated this 22nd day of December, 2020.

19                                                                     /s/
                                                               Fernando M. Olguin
20                                                         United States District Judge

21

22

23

24

25

26

27

28
